
	

113 HR 3055 IH: Providing Relief to Individuals Desiring Employment (PRIDE) Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3055
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Southerland (for
			 himself, Mr. Reed,
			 Ms. Jenkins,
			 Mr. Austin Scott of Georgia,
			 Mr. Bentivolio,
			 Mr. Price of Georgia,
			 Mr. Westmoreland,
			 Mrs. Blackburn, and
			 Mr. Kingston) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To reform the Federal supplemental nutrition assistance
		  program (SNAP) so that States have the option of conducting pilot projects to
		  require that able-bodied individuals participate in work activities as a
		  condition of receiving benefits under such program.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Relief to Individuals
			 Desiring Employment (PRIDE) Act of 2013.
		2.Pilot projects to
			 promote work and increase State accountability in the supplemental nutrition
			 assistance programEffective
			 October 1, 2013, section 17 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2026) is amended by adding at the end the following:
			
				(l)Pilot projects
				To promote work and increase State accountability in the supplemental nutrition
				assistance program
					(1)In
				generalThe Secretary shall
				carry out pilot projects to develop and test methods allowing States to run a
				work program with certain features comparable to the State program funded under
				part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), with the
				intent of increasing employment and self-sufficiency through increased State
				accountability and thereby reducing the need for supplemental nutrition
				assistance benefits.
					(2)Agreements
						(A)In
				generalIn carrying out this subsection, the Secretary shall
				enter into cooperative agreements with States in accordance with pilot projects
				that meet the criteria required under this subsection.
						(B)ApplicationTo
				be eligible for a cooperative agreement under this paragraph, a State shall
				submit to the Secretary a plan that complies with requirements of this
				subsection beginning in fiscal year 2014. The Secretary may not disapprove
				applications which meet the requirements of this subsection as described
				through its amended supplemental nutrition assistance State Plan.
						(C)AssurancesA
				State shall include in its plan assurances that its pilot project will—
							(i)operate for at
				least three 12-month periods but not more than five 12-month periods;
							(ii)have a robust
				data collection system for program administration that is designed and shared
				with project evaluators to ensure proper and timely evaluation; and
							(iii)intend to offer a work activity described
				in paragraph (4) to adults assigned and required to participate under paragraph
				(3)(A) and who are not exempt under paragraph (3)(F).
							(D)Number of pilot
				projectsAny State may carry out a pilot project that meets the
				requirements of this subsection.
						(E)Extent of pilot
				projectsPilot projects shall cover no less than the entire
				State.
						(F)Other program
				waiversWaivers for able-bodied adults without dependents
				provided under section 6(o) are void for States covered by a pilot project
				carried out under paragraph (1).
						(3)Work
				activity(A)For purposes of this
				subsection, the term work activity means any of the
				following:
							(i)Employment in the public or private
				sector that is not subsidized by any public program.
							(ii)Employment in the private sector
				for which the employer receives a subsidy from public funds to offset some or
				all of the wages and costs of employing an adult.
							(iii)Employment in the public sector
				for which the employer receives a subsidy from public funds to offset some or
				all of the wages and costs of employing an adult.
							(iv)A work activity that—
								(I)is performed in return for public
				benefits;
								(II)provides an adult with an opportunity to
				acquire the general skills, knowledge, and work habits necessary to obtain
				employment;
								(III)is designed to improve the
				employability of those who cannot find unsubsidized employment; and
								(IV)is supervised by an employer, work site
				sponsor, or other responsible party on an ongoing basis.
								(v)Training in the public or private
				sector that is given to a paid employee while he or she is engaged in
				productive work and that provides knowledge and skills essential to the full
				and adequate performance of the job.
							(vi)Job search, obtaining employment,
				or preparation to seek or obtain employment, including—
								(I)life
				skills training;
								(II)substance abuse treatment or mental health
				treatment, determined to be necessary and documented by a qualified medical,
				substance abuse, or mental health professional; or
								(III)rehabilitation activities;
								supervised by
				a public agency or other responsible party on an ongoing basis.(vii)Structured programs and embedded
				activities—
								(I)in which adults perform work for the
				direct benefit of the community under the auspices of public or nonprofit
				organizations;
								(II)that are limited to projects that serve
				useful community purposes in fields such as health, social service,
				environmental protection, education, urban and rural redevelopment, welfare,
				recreation, public facilities, public safety, and child care;
								(III)that are designed to improve the
				employability of adults not otherwise able to obtain unsubsidized employment;
								(IV)that are supervised on an ongoing basis;
				and
								(V)with respect to which a State agency
				takes into account, to the extent possible, the prior training, experience, and
				skills of a recipient in making appropriate community service
				assignments.
								(viii)Career and technical training programs (not
				to exceed 12 months with respect to any adult) that are directly related to the
				preparation of adults for employment in current or emerging occupations and
				that are supervised on an ongoing basis.
							(ix)Training or education for job
				skills that are required by an employer to provide an adult with the ability to
				obtain employment or to advance or adapt to the changing demands of the
				workplace and that are supervised on an ongoing basis.
							(x)Education that is related to a
				specific occupation, job, or job offer and that is supervised on an ongoing
				basis.
							(xi)In the case of an adult who has not
				completed secondary school or received such a certificate of general
				equivalence, regular attendance—
								(I)in accordance with the requirements of
				the secondary school or course of study, at a secondary school or in a course
				of study leading to such certificate; and
								(II)supervised on an ongoing basis.
								(xii)Providing child care to enable
				another recipient of public benefits to participate in a community service
				program that—
								(I)does not provide compensation for such
				community service;
								(II)is a structured program designed to
				improve the employability of adults who participate in such program; and
								(III)is supervised on an ongoing
				basis.
								(B)ProtectionsWork activities under this subsection shall
				be subject to all applicable health and safety standards. Except as described
				in clauses (i), (ii), and (iii) of subparagraph (A), the term work
				activity shall be considered work preparation and not defined as
				employment for purposes of other law.
						(4)Pilot
				projectsPilot projects carried out under paragraph (1) shall
				include interventions to which adults are assigned that are designed to reduce
				unnecessary dependence, promote self sufficiency, increase work levels,
				increase earned income, and reduce supplemental nutrition assistance benefit
				expenditures among households eligible for, applying for, or participating in
				the supplemental nutrition assistance program.
						(A)Adults assigned to
				interventions by the State shall—
							(i)be
				subject to mandatory participation in work activities specified in paragraph
				(4), except those with 1 or more dependent children under 1 year of age;
							(ii)participate in work activities specified in paragraph (4) for a minimum of 20
				hours per week per household;
							(iii)be a maximum age
				of not less than 50 and not more than 60, as defined by the State;
							(iv)be subject to
				penalties during a period of nonparticipation without good cause ranging from,
				at State option, a minimum of the removal of the adults from the household
				benefit amount, up to a maximum of the discontinuance of the entire household
				benefit amount; and
							(v)not be penalized
				for nonparticipation if child care is not available for 1 or more children
				under 6 years of age.
							(B)The State shall
				allow certain individuals to be exempt from work requirements—
							(i)those participating in work programs under
				a State program funded under part A of title IV of the Social Security Act (42
				U.S.C. 601 et seq.) for an equal or greater number of hours;
							(ii)1
				adult family member per household who is needed in the home to care for a
				disabled family member;
							(iii)an adult who is receiving temporary or
				permanent disability benefits issued by governmental sources; and
							(iv)those with a good
				cause reason for nonparticipation, such as victims of domestic violence, as
				defined by the State.
							(5)Evaluation and
				reporting
						(A)Evaluation
							(i)Independent
				evaluation
								(I)In
				generalThe Secretary shall provide for each State that enters
				into an agreement under paragraph (2) an independent, longitudinal evaluation
				of its pilot project under this subsection to determine total program savings
				over the entire course of the pilot project with results reported in
				consecutive 12-month increments.
								(II)PurposeThe
				purpose of the evaluation is to measure the impact of interventions provided by
				the State under the pilot project on the ability of adults in households
				eligible for, applying for, or participating in the supplemental nutrition
				assistance program to find and retain employment that leads to increased
				household income and reduced dependency.
								(III)RequirementThe
				independent evaluation under subclause (I) shall use valid statistical methods
				which can determine the difference between supplemental nutrition assistance
				benefit expenditures, if any, as a result of the interventions as compared to a
				control group that—
									(aa)is
				not subject to the interventions provided by the State under the pilot project
				under this subsection; and
									(bb)maintains
				services provided under 16(h) in the year prior to the start of the pilot
				project under this subsection.
									(IV)OptionStates
				shall have the option to evaluate pilot projects by matched counties or matched
				geographical areas using a constructed control group design to isolate the
				effects of the intervention of the pilot project.
								(V)DefinitionConstructed
				control group means there is no random assignment, and instead program
				participants (those subject to interventions) and non-participants (control)
				are equated using matching or statistical procedures on characteristics that
				may be associated with program outcomes.
								(B)ReportingNot
				later than 90 days after the end of fiscal year 2014 and of each fiscal year
				thereafter, until the completion of the last evaluation under subparagraph (A),
				the Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate, a report that includes a description of—
							(i)the status of each
				pilot project carried out under paragraph (1);
							(ii)the results of
				the evaluation completed during the previous fiscal year; and
							(iii)to the maximum
				extent practicable—
								(I)baseline
				information relevant to the stated goals and desired outcomes of the pilot
				project;
								(II)the impact of the
				interventions on appropriate employment, income, and public benefit receipt
				outcomes among households participating in the pilot project;
								(III)equivalent
				information about similar or identical measures among control or comparison
				groups;
								(IV)the planned
				dissemination of the report findings to State agencies; and
								(V)the steps and funding necessary to
				incorporate into State employment and training programs the components of pilot
				projects that demonstrate increased employment and earnings.
								(C)Public
				disseminationIn addition to
				the reporting requirements under subparagraph (B), evaluation results shall be
				shared broadly to inform policy makers, service providers, other partners, and
				the public in order to promote wide use of successful strategies, including by
				posting evaluation results on the Internet website of the Department of
				Agriculture.
						(6)Funding
						(A)Available
				fundsFrom amounts made available under section 18(a)(1), the
				Secretary shall make available—
							(i)up
				to $1,000,000 for each of the fiscal years 2014 through 2017 for evaluations
				described in paragraph (5) to carry out this subsection, with such amounts to
				remain available until expended; and
							(ii)amounts equal to
				one-half of the accumulated supplemental nutrition assistance benefit dollars
				saved over each consecutive 12-month period according to the evaluation under
				paragraph (5) for bonus grants to States under paragraph (7)(B).
							(B)limitationA State operating a pilot project under
				this subsection shall not receive more funding under section 16(h) than the
				State received the year prior to commencing a project under this subsection and
				shall not claim funds under 16(a) for expenses that are unique to the pilot
				project under this subsection.
						(C)Other
				fundsAny additional funds required by a State to carry out a
				pilot project under this subsection may be provided by the State from funds
				made available to the State for such purpose and in accordance with State and
				other Federal laws, including the following:
							(i)Section 403 of the Social Security Act (42
				U.S.C. 603).
							(ii)The Workforce
				Investment Act of 1998 (29 U.S.C. 9201 et seq.).
							(iii)The Child Care and Development Block Grant
				Act of 1990 (42 U.S.C 9858 et seq.) and section 418 of the Social Security Act
				(42 U.S.C. 618).
							(iv)The social
				services block grant under subtitle A of title XX of the Social Security Act
				(42 U.S.C. 1397 et seq.).
							(7)Use of
				funds
						(A)Specific
				usesFunds provided under this subsection for evaluation of pilot
				projects shall be used only for—
							(i)pilot projects
				that comply with this subsection;
							(ii)the costs
				incurred in gathering and providing information and data used to conduct the
				independent evaluation under paragraph (5); and
							(iii)the costs of the
				evaluation under paragraph (5).
							(B)
				LimitationFunds provided for bonus grants to
				States for pilot projects under this subsection shall be used only for—
							(i)pilot projects
				that comply with this subsection;
							(ii)amounts equal to
				one-half of the accumulated supplemental nutrition assistance benefit dollars
				saved over each consecutive 12-month period according to the evaluation under
				paragraph (5); and
							(iii)any State
				purpose, not to be restricted to the supplemental nutrition assistance program
				or its beneficiary
				population.
							.
		3.Improved wage
			 verification using the National Directory of New HiresEffective October 1, 2013, section 11(e) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—
			(1)in paragraph (3)
			 by inserting and after compliance with the requirement specified in
			 paragraph (24) after section 16(e) of this Act,
			(2)in paragraph (22) by striking
			 and at the end,
			(3)in paragraph (23
			 by striking the period at the end and inserting ; and,
			 and
			(4)by adding at the
			 end the following:
				
					(24)that the State agency shall request wage
				data directly from the National Directory of New Hires established under
				section 453(i) of the Social Security Act (42 U.S.C. 653(i)) relevant to
				determining eligibility to receive supplemental nutrition assistance program
				benefits and determining the correct amount of such
				benefits.
					.
			
